Citation Nr: 0517465	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-29 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for generalized joint pain.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1978 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded this case in July 2004 for further 
development. 

In light of additional private medical evidence obtained 
pursuant to the July 2004 Board REMAND, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran if further 
action is required on his part.


REMAND

The service medical records spanning over 22 years of 
military service reveal complaints about joint pain.  These 
complaints appear to have been more frequent in the years 
leading up to his discharge.  A work up for rheumatoid 
arthritis was apparently negative.  

VA examined the veteran in January 2001.  One VA examiner 
administered a general examination, and the other an 
orthopedic one.  The examiners did not specifically address 
the veteran's claim for generalized joint pain.  Instead they 
primarily focused on the veteran's shoulders, which was 
related to another claim that is not on appeal before the 
Board.

The veteran's private physician diagnosed the veteran with 
polyarthritis in August 2001, within a year of discharge from 
service.  This finding, however, was not supported by x-ray 
evidence.  The veteran's private medical records show that he 
continued to be treated for complaints of joint pain.

The veteran continues to complain of generalized joint pain.  
He contends that his joint pain is due to vaccinations during 
service, specifically as part of the Anthrax Vaccine Program.  
He has provided various medical articles in support of his 
claim.

The veteran filed his claim for benefits soon after his 
discharge in August 2000. In light of the veteran's length of 
service and a diagnosis of polyarthritis during the one-year 
presumptive period, the Board finds that a VA examination is 
necessary in order to determine the cause of the veteran's 
claimed generalized joint pain.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated or evaluated the veteran 
for generalized joint pain or 
polyarthritis since the March 2005 
supplemental statement of the case was 
issued.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to obtain 
a copy of all indicated records.  If the 
RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, the RO should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.

2.  The RO should make arrangements for 
the veteran to be afforded an examination 
by a VA physician with the appropriate 
expertise to determine the nature and 
etiology of the claimed generalized joint 
pain. The claims folder must be made 
available to and reviewed by the examiner 
before completion of the examination 
report. The examiner should note that the 
veteran's private physician diagnosed him 
with polyarthritis in August 2001.  All 
indicated testing should be conducted, 
including x-ray studies.  A complete 
history should be elicited. The examiner 
should identify any currently present 
generalized joint pain, to include 
polyarthritis. 

?	The examiner should provide an 
opinion, based upon the claims 
folder review and the examination 
results, whether there is a 50 
percent probability or greater (as 
likely as not) that any current 
generalized joint pain, including 
polyarthritis, was caused or 
aggravated by an injury occurring 
during the veteran's active service.  
?	The examiner should address the 
August 2001 diagnosis of 
polyarthritis by the veteran's 
private physician.
?	The examiner should also address 
whether generalized joint pain is 
caused by vaccinations during 
service, specifically as part of the 
Anthrax Vaccine Program.
?	The supporting rationale for all 
opinions provided must be set forth 
in the examination report.

3.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  In addition, the 
RO should undertake any other indicated 
development. 

4.  Then, the RO should readjudicate the 
issue of service connection for 
generalized joint pain on a de novo 
basis.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until she is otherwise notified 
by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


